Citation Nr: 0838484	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-03 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.
The record indicates that he had service in the Republic of 
Vietnam.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Houston, Texas.  

The veteran testified at a Travel Board hearing held in San 
Antonio, Texas during August 2008 before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Matters not on appeal

During the course of this appeal the veteran filed several 
additional claims, which the RO decided in December 2005 and 
March 2006 decisions.  The veteran has not appealed those 
decisions.  The only issue on appeal is the claim of 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran is not a veteran of combat.

3.  The veteran does not have a verified stressor event.




CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, who served in the Army in Vietnam as a general 
vehicle repairman, contends that he has memories of his 
service in Vietnam, including ambush attacks on convoys, one 
in which a friend was killed; seeing many dead bodies; having 
had to shoot a wounded enemy soldier; and picking up American 
casualties.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated in May 2004. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the veteran was advised in the May 
2004 letter that VA is responsible for obtaining records from 
any Federal agency, to include medical records and employment 
records.  

With respect to private treatment records, the May 2004 VCAA 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant private records.  Copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, were included with the letters, and the veteran 
was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  The veteran was asked to complete and return an 
enclosed PTSD questionnaire.

The May 2004 letter further emphasized: "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the evidence declines to give us the records or asks for a 
fee to provide them, we will notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].  

The May 2004 letter also advised the veteran that "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us." This complies with the "give us 
everything you've got" requirement formerly contained in 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 
 [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

The veteran was provided complete notice of the VCAA in the 
May 2004 letter, prior to the initial adjudication of his 
claim, which was by rating decision dated in December 2004.  
Thus the requirement of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, was satisfied.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue.  The veteran was 
provided notice of elements (2) and (3) in the May 2004 
letter, page 5.  As to elements (4) and (5), the veteran was 
provided specific notice of the Dingess decision in an April 
2006 letter from the RO, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein. 
The RO has obtained the veteran's service treatment and 
personnel records, VA treatment reports, and private 
treatment reports.  He was also afforded VA examinations for 
PTSD in October 2004 and November 2007.  The reports of these 
examinations reflects that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examination and 
rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, he testified at a Travel Board 
during August 2008 in San Antonio, Texas.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).

Analysis

The record shows that the veteran's military occupational 
specialty was that of general vehicle repairman.  In his 
January 2006 stressor statement, the veteran said that, as a 
track and wheel mechanic in Vietnam, his regular duties were 
to retrieve and if possible repair Army tanks and vehicles. 
This was accomplished by traveling in convoys to fire support 
bases where he would serve as driver, shotgun, loader, and 
gunner as needed.  

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and 
(3) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2008).

With respect to the first element, treatment reports from the 
San Antonio Veterans Center show that the veteran first 
sought treatment for PTSD in December 2003; was diagnosed by 
a social worker with PTSD in March 2004; and he has pursued 
treatment there to the present time.  A VA psychiatrist 
diagnosed the veteran with chronic PTSD in October 2004.  His 
private psychologist diagnosed him with PTSD in June 2007.  
  
A VA psychiatrist in November 2007, while acknowledging that 
the veteran did have PTSD stressor events in service, 
diagnosed the veteran with depressive disorder, not PTSD.  
However, the Board finds that this diagnosis is outweighed
by the numerous diagnoses of PTSD in the record.  Therefore, 
element (1) of 38 C.F.R. § 3.304(f), a PTSD diagnosis, is 
satisfied.  

With regard to the second element, a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor, the Veterans Center treatment reports, the 
October 2004 VA psychiatrist and the veteran's private 
psychologist in June 2007 have based their diagnoses of PTSD 
on the veteran's reports of stressors in Vietnam.  Element 
(2) of 38 C.F.R. § 3.304(f) is met.

Concerning the critical third element, a stressor, as was 
discussed above either combat status must be established or a 
non-combat stressor must be verified.  

At the October 2004 VA examination, the veteran's reported 
stressors included: his unit having been ambushed while on 
convoys; he sometimes saw wounded or dead soldiers when 
retrieving damaged trucks; and he saw an officer shoot an 
enemy soldier who was surrendering.  At a VA examination for 
PTSD in November 2007, the veteran reported an incident where 
a tank accidently ran over a tanker truck, crushing the 
occupants in the cab.  The veteran also reported that a 
friend was killed when a mine exploded along the road.  The 
veteran stated that he feared for his life most of the time 
while he was in Vietnam.  

The veteran has contended that some of the incidents he 
witnessed, such as ambushes, occurred during combat.  However 
his service record (Form DD 214) does not show that he 
received any of the usual medals that denote involvement in 
combat.  Moreover, his MOS was as a general vehicle 
repairman, which is not indicative of exposure to combat.  
The Board accordingly finds that the veteran was not a 
veteran of combat.   

Inasmuch as status as a combat veteran has not been 
established, the veteran's lay testimony alone is not enough 
to establish the occurrence of the alleged stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports the veteran's testimony.  See Doran 
v. Brown, 
6 Vet. App. 283, 289 (1994).  

In his January 2006 stressor statement, the veteran listed 
three stressor events that had the possibility of being 
verified: (1) during August 1968 on a convoy between Bien Hoa 
and Di An, a water tanker was crushed by a tank killing two 
soldiers; (2) in April 1969 he was in a convoy near Lai Khe 
on the way to Junction City when they were attacked by seven 
Viet Cong; and (3) early in May 1969 on a convoy North of 
Saigon on Highway 13 he witnessed an ambush that left trucks 
and tanks burning in the road.  This was the same ambush 
where he lost his friend, Staff Sergeant R.G., who was hit by 
shrapnel.  The veteran stated that by the time he got to the 
head of the column Staff Sergeant R.G. was already in a body 
bag.

The RO attempted to verify the veteran's three claimed 
stressors when he was with the Army's 1st Infantry Division, 
701st Maintenance Battalion, in an inquiry to the U.S. Armed 
Services Center for Unit Records Research (CURR).  In a 
January 2007 reply, CURR stated that it was unable to verify 
any of the three claimed stressor incidents.  The CURR report 
specifically noted that the 1968 unit history submitted by 
the 701st Maintenance Battalion did not document any convoy 
attacks by the enemy.  The death of Staff Sergeant R.G. was 
confirmed.  However, he was not a member of the veteran's 
unit and he was not killed in an attack on a convoy.  Rather, 
he was killed on May 3, 1969 as the result of multiple 
fragment wounds while on a reconnaissance in force mission 
while engaged in a firefight with hostile forces.  He was 
assigned to an infantry unit, Company C, 2nd Battalion, 28th 
Infantry, 1st Infantry Division.  

The Board notes that, while the veteran's reports of stressor 
incidents can be sufficient for purposes of diagnosing PTSD, 
they are not evidence that the claimed stressor did in fact 
occur.  A medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that an opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described].  

Here, the only information that was verified by CURR was the 
death of Staff Sergeant R.G. in early May 1969.  The evidence 
showed that he was an infantryman assigned to a different 
unit than the veteran and that he died in a firefight on a 
reconnaissance mission.  There is no evidence that places 
Staff Sergeant R.G. in a convoy when he died.  

In short, the veteran's claimed stressors have not been 
verified.  A number of the claimed stressors [such as seeing 
dead bodies, seeing an officer shoot a surrendering enemy 
soldier, being told to shoot a dying enemy soldier, seeing 
body parts blown through the air by a bus explosion caused by 
a mine, and picking up American casualties] are incapable of 
corroboration.  The three relatively more detailed stressors 
were, as discussed above, incapable of verification despite 
the efforts of CURR.  The veteran's testimony alone will not 
suffice to verify a claimed stressor incident.  

The final § 3.304(f) element, a verified stressor, has not 
been satisfied, and the veteran's claim fails on that basis.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim.   The claim of entitlement to 
service connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


